Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-11, 13, 15, 18-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “slit coating the assembly with a photosensitive material in an environment having a first air pressure; 
exposing the assembly after the slit coating to a second air pressure greater than the first air pressure; and 
removing the photosensitive material formed outside the well” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 3 and 5-10 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “slit coating the organic photosensitive material in a first environment having a first air pressure; and 
allowing the organic photosensitive material to sag into the wells at a second environment having a second air pressure; 
wherein the second air pressure is greater than the first air pressure” as recited in independent claim 11, in all of the claims which is not found in the prior art references.

	The primary reason for the allowance of the claim is the inclusion of the limitation “slit coating the photosensitive material in a first environment having a first air pressure; and 
allowing the photosensitive material to sag into the wells at a second environment having a second air pressure; and 
wherein the second air pressure is greater than the first air pressure” as recited in independent claim 18, in all of the claims which is not found in the prior art references.
Claims 19 and 21-22 are allowed for the same reasons as claim 18, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896